Citation Nr: 0640129	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-06 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating decisions of the New 
York, New York, regional office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for PTSD.

In March 1979 the RO denied entitlement to service connection 
for a nervous condition.  The veteran submitted a notice of 
disagreement, but did not perfect his appeal by submitting a 
timely substantive appeal after issuance of a statement of 
the case.  38 C.F.R. § 20.200 (2006).  The RO closed the 
appeal and the March 1979 decision became final.

The current claim is based on a new diagnosis of PTSD.  It is 
therefore deemed a new claim without the need for new and 
material evience to reopen.  Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir. 1996).  

FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

3.  The weight of the evidence is against a finding that the 
veteran has current PTSD.

4.  There is no medical evidence that PTSD is related to a 
specific stressor in service.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  

The RO has taken steps to remedy the lack of preadjudication 
VCAA notice.  The veteran was provided with VCAA notice by 
letter dated March 2004.  This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for his PTSD.  The veteran was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The letter also asked the veteran 
to send any evidence in his possession that he believed would 
support his claim.  

As the notice came after the initial adjudication of the 
claim, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
This timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in November 
2004, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The VCAA notice letters contained information regarding the 
assignment of an effective date for an award of compensation 
for service connection.  However, as the veteran's claim is 
being denied and no effective date will be assigned, the 
failure to provide the veteran with this information cannot 
possibly result in any harm to his claim.  The denial of his 
claim also means that a percentage rating will not be 
assigned, thus that element of Dingess notice is not 
implicated in this case.  38 U.S.C.A. § 1311 (West 2002 & 
Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran a VA medical 
examination and obtained a medical opinion.  He offered 
testimony at a hearing before a hearing officer in June 1999.  
The veteran has been sent PTSD development letters, and the 
RO contacted the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to obtain information 
that would tend to support the veteran's stressors.  A reply 
was received from USASCRUR in March 2004.  All available 
private treatment records have been obtained.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The veteran contends that he has developed PTSD as a result 
of active service.  He notes that he served about the U.S.S. 
Caliente, which was a fleet oiler, and that his ship was in 
the waters off of Vietnam.  He states that rockets and mortar 
rounds were fired at the ship, and that the ship also 
received small arms fire.  Although the ship was not damaged 
during these attacks and the veteran did not witness any 
injuries, he believes that the stress caused by his service 
was sufficient to result in PTSD.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's personnel records show that he was stationed 
aboard the U.S.S. Caliente from March 1967 until at least 
April 1968.  

The service medical records show that the veteran complained 
of a knot in his stomach for approximately the past three 
days in February 1968.  He revealed that he had been under 
considerable tension during that time.  The veteran had 
similar complaints in March 1968.  All tests were negative.  
The veteran complained of tightness and pain in his upper 
stomach and chest on three additional occasions between March 
1968 and April 1968.  This was relieved with medication.  The 
service medical records note that the veteran was aboard the 
U.S.S. Caliente at this time.  

May 1968 service medical records from Subic Bay, in the 
Philippines, state that the veteran began having trouble with 
his stomach in late February 1968.  He was reported to have 
been under some tension, and it was felt that his problem was 
probably emotional tension.  Medication helped, but when he 
stopped taking the medication the problem returned.  
Following an examination and review of the veteran's medical 
history, the impression was a psychosomatic disorder, rule 
out gastroenteritis.  

The veteran underwent a medical examination upon release from 
active duty in May 1968.  The examination was negative for 
any psychiatric complaints or diagnoses.  

Additional medical records from the reserves show that the 
veteran underwent annual examinations in February 1969 and 
March 1970.  These examinations were negative for any 
psychiatric disability.  The veteran completed a report of 
medical history in February 1969 which denied a history of 
nightmares, depression, excessive worry, and nervous trouble 
of any sort.  

Private treatment records dated duiring 1977 show that the 
veteran was having problems sleeping and had tightness in his 
chest.  Other records describe the veteran as feeling 
depressed and sad.  These also contain a diagnosis of tension 
headaches.  

The post service medical records include an October 1978 
orthopedic examination.  The diagnosis was chronic cervical 
sprain.  The examiner noted that the veteran's symptoms were 
at times aggravated by emotional strains.  

The veteran completed a VA psychosocial history in March 
1999.  He reported having had no psychological or emotional 
problems during the past 30 days.  He did report having 
experienced depression and trouble controlling violent 
behavior, which had been present throughout his lifetime.  
The examiner did not express a diagnosis at the completion of 
the report.  

The veteran submitted a Post-Traumatic Stress Disorder 
Questionnaire in June 1999.  He stated that he served in 
Vietnam for over one year aboard the U.S.S. Caliente from 
1967 to 1968.  He recalled having severe problems with his 
nerves and stomach during this period.  He believed that the 
emotional tension he suffered from his stressful duty led to 
his nervous condition.  The veteran said that his ship picked 
up downed pilots and was on constant alert.  They also fired 
at junks when they came near the ship, and he recalled that 
rockets were fired at the ship while off the coast.  

The veteran appeared at a hearing before a hearing officer at 
the RO in September 2000.  He testified that he experienced 
several stressors while aboard the U.S.S. Caliente that he 
believed caused PTSD.  He said that he was assigned to the 
ship in May 1966.  He said that his ship was stationed in the 
waters off of Vietnam and came under fire from enemy rockets 
and mortars in September 1967.  In addition, the veteran said 
that small arms were fired at the ship from junks that sailed 
nearby.  However, the veteran also testified that none of the 
rockets or mortar rounds hit the ship.  When asked if the 
small arms fire injured anyone, the veteran testified that 
there were some minor injuries, but he did not see any of the 
injured sailors, as his duty station was below deck.  The 
veteran testified that he currently had nightmares about his 
experiences in Vietnam.  See Transcript.  

A history of the U.S.S. Caliente was obtained by the RO and 
placed in the claims folder in September 2002.  However, this 
history did not extend past 1960.  

The veteran was afforded a VA PTSD examination in October 
2002.  The examiner reviewed the veteran's medical records, 
including treatment notes from a VA clinic.  The veteran 
reported having been diagnosed with both depression and 
anxiety in the past.  He stated that he enlisted in the Navy 
and served aboard the U.S.S. Caliente.  The veteran stated 
that the ship did three tours off the coast of Vietnam.  The 
veteran reported that the Caliente was a fuel resupply ship.  
He stated that he sustained an injury when he fell down a 
hatch and had a concussion.  

When the examiner asked the veteran about possible traumatic 
events, he listed two.  The first was that the ship took fire 
while refueling ships.  The second was the death of a close 
friend in Vietnam.  When asked how he learned of his friend's 
death, he stated that his father wrote him a letter informing 
him of this.  The veteran also reported that 13 or 14 
graduates from his high school were killed in Vietnam, but he 
did not directly witness and was not present at the time of 
these deaths.  The veteran described these events without 
emotion.  

The examiner stated that the veteran reported dreams about 
his ship, but denied flashbacks.  He stated that he watched 
war movies and documentaries about Vietnam.  When asked about 
startle responses, he stated that if he heard a big bang, he 
jumped.  After the completion of the mental status 
examination and review of the veteran's history, the examiner 
concluded that the veteran did not meet the criteria for any 
diagnosable mental disorder.  He appeared to be functioning 
quite well in all spheres.  His only true complaints were 
sleep disturbances and anxiety.  The examiner stated that he 
appeared to lead a productive lifestyle both socially and 
occupationally.  The examiner concluded that there was no 
axis I diagnosis.  

VA treatment records dated February 2003, March 2003 and 
April 2003 show that the veteran was seen for PTSD.  March 
2003 records state that the veteran still complained of PTSD 
symptoms.  He was concerned about his sons.  The veteran was 
hypervigilant, easily startled and experienced nightmares and 
flashbacks.  The diagnosis was PTSD.  Additional March 2003 
records state that the veteran was having a difficult time 
dealing with the current war, and that it was bringing his 
own combat memories to the surface.  He continued to complain 
of nightmares, startle responses, and hypervigilance with 
intrusive thoughts.  The assessment was PTSD.  April 2003 
records note that the veteran was sleeping better.  He was 
still bothered by the war in Iraq, as it brought back 
memories of his own service.  The assessment continued to be 
PTSD.  

Additional information regarding the U.S.S. Caliente was 
received from the veteran in February 2004.  This includes an 
updated history which notes that the ship was still servicing 
the fleet off Vietnam in 1969.  

After a request to assist in verifying the veteran's claimed 
stressors was made to USASCRUR, a reply was received in March 
2004.  This reply noted that a review of the 1967 command 
history and deck logs for the U.S.S. Caliente found that it 
was stationed in and around Long Beach, California from March 
to December 1967.  It did not deploy to Vietnam until January 
8, 1968.  

March 2004 VA treatment records show that the veteran 
continued to be seen for irritability, sleep problems, and 
nightmares.  He continued to be concerned for his son.  The 
assessment was chronic PTSD.  No stressors were reported.

Analysis

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99.  

If accepted, the veteran's testimony as to being fired upon 
from shore and by junks, and firing at junks could constitute 
participation in combat.  

A review of the veteran's personnel records notes that he 
received the Vietnam Campaign Medal and the Vietnam Service 
Medal.  However, the veteran did not receive any awards or 
decorations that would connote combat with the enemy.  
Furthermore, while he states that his ship fired upon junks, 
he does not claim to have fired any of the weapons himself or 
even to have witnessed these events.  

In addition, none of the records that have been obtained 
pertaining to the U.S.S. Caliente show that the ship engaged 
in combat.  The Board notes that this ship was an oiler, 
which is generally a noncombat ship.  However, while the 
veteran has been rather vague about when his claimed 
stressors occurred, he testified at his hearing that the ship 
was under rocket and mortar attack in September 1967.  In 
response to this statement, the RO contacted USASCRUR, but 
the reply noted that the Caliente was in California during 
this period and did not leave for Vietnam until January 1968.  
The veteran's personnel records confirm that he was with the 
Caliente between January 1968 and May 1968.  However, the 
Board notes that he has also testified that he did not 
witness any injury from enemy fire because his duty station 
was below deck, and that his job was to pump fuel to other 
ships.  In view of the absence of any official records to 
verify combat with the enemy by either the veteran as an 
individual or the Caliente as a unit, and in view of the fact 
that the veteran was not in a position to witness any combat 
events, the Board finds that the evidence does not show that 
he participated in events "constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality", and therefore did not engage in combat 
within the meaning of VA regulations. 

Having determined that the veteran did not engage in combat 
with the enemy, the Board notes that there must be credible 
supporting evidence that the veteran's claimed stressors 
occurred.  His stressors cannot be established by testimony 
alone.  Unfortunately, the record does not include any 
credible evidence to support the occurrence of the veteran's 
claimed stressors.  The information received from USASCRUR 
does not confirm that the veteran's ship came under enemy 
fire.  

However, the Board notes that the veteran has submitted sworn 
testimony as to the occurrence of his claimed stressors.  
Assuming without deciding that these stressors occurred, the 
Board finds that service connection for PTSD would still not 
be warranted.  The veteran does not have a diagnosis of PTSD 
that has been linked by a medical professional to his claimed 
stressors.  

The veteran's post service medical records do not contain a 
diagnosis of PTSD until many years after discharge from 
service, and more than four years after he submitted his 
October 1998 claim for service connection.  A March 1999 VA 
psychosocial history was negative for PTSD.  More recently, 
the veteran underwent an extensive VA examination for PTSD in 
October 2002.  The examiner reviewed the veteran's records, 
and included an extensive discussion of the veteran's 
military history.  In addition, the veteran described his 
claimed stressors to this examiner, including the claim that 
his ship came under fire.  After discussing the veteran's 
symptoms with him and a mental status examination, the 
examiner was unable to find PTSD or any other psychiatric 
disability.  

In contrast, the VA treatment records from March 2003, April 
2003, and March 2004 contain a diagnosis of PTSD, but do not 
contain any opinion relating this diagnosis to the veteran's 
claimed stressors.  These records refer to the veteran's 
service, and the March 2003 records refer to the veteran's 
"combat memories", but they do not mention the veteran's 
specific stressors of his ship having received rocket, mortar 
or small arms fire.  As previously noted, there is no 
indication that the veteran actually witnessed any of these 
events.  

Therefore, the Board must conclude that the diagnoses 
contained in the 2003 and 2004 VA treatment records are of 
less evidentiary value than the October 2002 examination 
which considered the veteran's specific stressors and found 
that he did not have PTSD.  As there is no evidence of a link 
established by medical evidence between the veteran's current 
symptoms and an in- service stressor, service connection is 
not warranted.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


